Citation Nr: 1445484	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  89-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for myocarditis, claimed as a residual of sunstroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active service from July 1953 until May 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1988 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony at an August 1990 hearing before members of the Board who have since retired at VA's central office in Washington, D.C.  A partial transcript of the hearing is associated with the claims file.  The Veteran was notified that the Board members who had heard his testimony had retired and that only a partial transcript was of record, and was given an opportunity to request a new hearing by way of a March 2009 letter.  However, the Veteran has not requested a new hearing.   

The extensive procedural history of this appeal has been outlined in previous Board decisions and remands (see, in particular, the Board's May 2014 remand).  More recently, in a May 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of a March 2010 Board decision that denied entitlement to service connection for myocarditis and remanded that claim for adjudication consistent with the Court's decision.  

Subsequently, in May 2014, the Board remanded the case for further development.  As discussed below, the development requested has been completed, and the case is now appropriate for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

There was no event, disease, or injury resulting in a cardiovascular disorder during active service, symptoms of a cardiovascular disorder were not unremitting in service, symptoms of a cardiovascular disorder have not been unremitting since service separation, cardiovascular-renal disease did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current cardiovascular disorder, diagnosed as myocarditis, and active service.


CONCLUSION OF LAW

The criteria for service connection for myocarditis are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as cardiovascular-renal disease, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that he has a cardiovascular condition, claimed as myocarditis, that was caused by complications from a smallpox vaccination and an episode of sunstroke that occurred during active service.  

At the outset, the Board notes that it denied reopening of a separate claim for service connection for hypertension in its March 2010 decision, and that that portion of the Board's decision was affirmed by the Court in May 2013.  Thus, the issue of entitlement to service connection for hypertension is not on appeal, and it will not be discussed in this decision.  

Private medical records reflect a current diagnosis of myocarditis.  The question before the Board, therefore, is whether there is evidence of an in-service event, injury, or disease, and medical evidence of a nexus or relationship between the current disability and the in-service event, injury, or disease.  As discussed below, the Board finds neither.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a cardiovascular condition during active service, and that the preponderance of the evidence demonstrates that symptoms of a cardiovascular condition were not chronic in service.    

Service treatment records confirm that the Veteran did suffer complications from a vaccination, with an associated episode of sunstroke.  A July 1953 hospital record reflects that he was admitted after sustaining a sunstroke with a fever of 106.4 degrees and remained hospitalized for 14 days.  The discharge diagnoses were sunstroke, treated, improved; prophylactic inoculation, smallpox, manifested by headache and fever; and herpes simplex of the lips and buccal mucosa, treated and improved.  Significantly, the discharge summary did not note any cardiovascular symptoms, treatment, or diagnoses.  Indeed, the sunstroke appears to have been an acute and transitory event that resolved without resduals of any sort.  This notion is supported by May 1955 separation examination report, which reports no residuals of the heat stroke and indicates normal clinical evaluation of the heart, a negative chest x-ray, and no report of any cardiovascular symptoms.  

In sum, the Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of a cardiovascular condition, including myocarditis.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a cardiovascular condition have not been continuous since separation from active service in May 1955.  As noted above, the May 1955 separation examination report is negative for any report or finding of a cardiovascular disorder.  

Following separation from service in May 1955, the evidence of record does not show any complaints, diagnosis, or treatment for a cardiovascular problem until December 1962, when an electrocardiogram (ECG) revealed sinus tachycardia.  

Myocarditis was diagnosed later.  A December 1981 examination conducted for the purpose of determining eligibility for Social Security Disability benefits references previous diagnoses of myocarditis in the Veteran's medical records.  Significantly, the physician who conducted this examination noted a normal cardiovascular examination and concluded that it was impossible to verify a diagnosis of myocarditis at that time.  

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for a cardiovascular condition for 7 years after service separation until 1962 is one factor that tends to weigh against a finding of chronic symptoms of a cardiovascular disorder after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a cardiovascular disorder have not been chronic since service separation includes an April 1956 VA examination which reflects normal cardiovascular examination.  At this examination, the Veteran reported that he had not sought any medical treatment since service separation nearly one year prior, and the VA examiner opined that the in-service sunstroke was not related to his various somatic complaints.  The Veteran's statement that he had not sought any medical treatment since service separation and failure to report any cardiovascular symptoms he believed to be related to sunstroke despite reporting numerous other physical symptoms he believed to be related to the same event constitutes highly probative evidence against a claim of chronicity of symptoms since service separation.    

At a September 1958 RO hearing, the Veteran testified regarding the in-service sunstroke and the physical effects he believed were related to that event, but made no mention of any heart or cardiovascular problems, again providing probative evidence against any claim that heart problems have been chronic since active service.  

Cardiovascular examination was noted to be normal at April 1961 and December 1962 VA examinations (the latter of which prompted the ECG which revealed the sinus tachycardia).  Moreover, at a June 1967 VA examination, the VA examiner recorded a normal cardiovascular examination with no indication of a murmur.         

The Board also finds that the preponderance of the evidence demonstrates that cardiovascular-renal disease did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no cardiovascular symptoms during the one year period after service, and no diagnosis or findings of cardiovascular disease of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000 - 7020 (2013).  Indeed, the evidence does not demonstrate a diagnosis or complaints of a cardiovascular problem until 1962 at the earliest.  For these reasons, the Board finds that cardiovascular-renal disease did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for cardiovascular-renal disease are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran has not contended that his cardiovascular problems began in service or that his symptoms were chronic in service and following service.  Indeed, in numerous statements, either he or his ex-wife have stated that his cardiovascular condition (other than hypertension) was first diagnosed in 1964 (e.g., December 2013 statement indicating that a heart murmur was diagnosed in March 1964 and myocarditis in November 1974).  However, to the extent that his current statements can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his cardiovascular symptoms (such as chest pain), any recent report of chronic symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that any statements as to cardiovascular symptoms in service and continuous cardiovascular symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service complaints, findings, or symptoms of a cardiovascular disorder; the negative clinical examination at the May 1955 service separation examination at which no symptoms of a cardiovascular condition were reported or diagnosed; the negative cardiovascular examinations at the April 1956, April 1961, and December 1962 VA examinations; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of a cardiovascular condition for at least 7 years after service until 1962.    

As such, the Board does not find that the evidence sufficiently supports chronic cardiovascular symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board has considered the Veteran's contention (and that of his ex-wife and niece) that his current cardiovascular condition, diagnosed as myocarditis, is related to active service.  However, while the Veteran and his ex-wife and niece are competent to provide evidence regarding matters that can be perceived by the senses, they are not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303.  As such, as lay people, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Furthermore, the question of causation, in this case, involves a complex medical issue that neither the Veteran nor his ex-wife or niece is competent to address.  Jandreau.  

Moreover, no physician has stated or indicated that the Veteran's current myocarditis is related to the in-service sunstroke episode or otherwise to active service.  In this regard, the Board acknowledges a December 1963 statement of a private physician which indicates the Veteran's condition was service-connected and stated that he needed outpatient care.  However, the physician did not specify which condition he treated the Veteran for or which of the Veteran's numerous symptoms he believed were related to the in-service sunstroke, nor did he provide any rationale for his opinion.  In addition, several physicians have related the Veteran's psychiatric or neurological symptoms, including chronic brain syndrome, to the in-service sunstroke, but did not provide a nexus opinion with regard to the myocarditis, which was simply listed as one of many diagnoses.  

The Board also notes that the Veteran has argued that service connection for residuals of his sunstroke should be granted because the Social Security Administration (SSA) has previously granted benefits.  Decisions of the SSA regarding disability, while relevant, are not controlling with respect to VA determinations, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  Further, in this case, the SSA specifically awarded benefits for chronic brain syndrome and did not include myocarditis or any other cardiovascular disorder as a basis for benefits.

The Veteran submitted several excerpts of texts concerning the side effects and complications of sunstroke in support of his claim.  Significantly, none of these excerpts specifically noted a link between sunstroke and heart disease.  Further, even had one been presented, the Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet App 521, 523 (1996).  However, medical treatise information may be regarded as competent evidence where, "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  

The Board finds that none of the material submitted in this case appears to meet the standard set forth in Wallin because it does not delve into an association between the Veteran's service and his currently diagnosed myocarditis.  These articles and excerpts proffered by the Veteran are not regarded as helpful as not one of them applies the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317
(1998).

The Veteran also submitted numerous lay statements in connection with the claim, most of which describe the Veteran as being very healthy prior to service, describe the Veteran's symptoms during service, and discuss various post-service complaints and symptoms involving the stomach, head, back, nerves feet, knees, gums, hearing, dizziness and loss of balance.  Only one statement, a January 1962 statement of the Veteran's ex-wife, described difficulty sleeping due to chest pain.  None of the other lay statements addressed any symptoms of a heart disability.  Significantly, none of the individuals who provided these statements professed having the medical credentials to provide at etiological opinion regarding the Veteran's myocarditis, had they done so.  Jandreau.

The Board does not doubt that the Veteran suffers from significant disability.  In fact, VA awarded non-service-connected pension in an August 1996 rating decision which found the Veteran's chronic disabilities prevented him from engaging in substantially gainful employment.  However, while the Board is sympathetic with the Veteran's disability, there is simply nothing in the record to indicate a medical nexus between the current myocarditis and active service. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current myocarditis and his military service, including no credible evidence of continuity of symptomatology of a cardiovascular condition which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Moreover, the weight of the evidence is against a finding of a medical nexus between the Veteran's sunstroke during active service and the current myocarditis.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for myocarditis.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

This claim was initiated prior to implementation of the VCAA.  However, in a November 2002 letter, the RO provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  A March 2009 letter described what information and evidence was needed to substantiate a claim for service connection, and described how VA determines disability ratings and effective dates.  The Board finds that any untimeliness in notice was nonprejudicial, as the Veteran had ample opportunities to submit additional evidence following the 2009 notice letter, and in fact, did so.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, SSA records, VA examinations and opinions, and the Veteran's statements.

As noted above, the Board remanded this claim in May 2014 for the RO to consider newly submitted evidence for which the Veteran had not waived initial RO review.  The RO subsequently reviewed the evidence and issued a Supplemental Statement of the Case in September 2014.  Therefore, there has been substantial compliance with the Board's remand directives, and no further remands are necessary.    

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for myocarditis; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a cardiovascular condition.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to myocarditis in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of cardiovascular disease in service and no continuity of symptoms of cardiovascular disease since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for myocarditis.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. 370; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's myocarditis would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's myocarditis and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal, 5 Vet. App. at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the myocarditis claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Moreover, as discussed in great detail in the Board's 2010 decision, this Veteran has repeatedly refused to report for VA examinations and has stated that he will not do so multiple times in writing.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In this case, remanding this case for a VA examination would be a futile act and would result in unnecessary further delay.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for myocarditis is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


